Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 04 January 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The terminal disclaimer filed on 04 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/277,975 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
Claims 1 and 3-11 are currently pending and have been examined.
Claims 1, 3, 4, and 7-11 have been amended.
Claim 2 has been canceled.
Claims 1 and 3-11 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 31 October 2017 claiming benefit to Great Britain Patent Application No. 1718003.5.





Objections
CLAIMS:
Claim 10 is objected to because of the following informalities:
“a system for providing a computer implemented medical diagnosis, the method comprising” is an error and should be “a system comprising” (claim 10 lines 1-2).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid Morris, Recognition Networks for Approximate Inference in BN2O Networks, UAI'01: Proceedings of the Seventeenth conference on Uncertainty in artificial intelligence 370-377 (Aug 2001)[hereinafter Morris] in view of Karlov et al. (US Patent No 8,068,993)[hereinafter Karlov] in further view of Vincent et al., Stacked Denoising Autoencoders: Learning Useful Representations in a Deep Network with a Local Denoising Criterion, 11 J of Machine Learning Research 3371-3408 (2010)[hereinafter Vincent].

As per claim 1, Morris teaches the following:
providing the at least one symptom as an input to a medical model comprising is taught in the I. Introduction on p. 371 col 1 ¶ 2, footnote 1, and Fig. 3 on p. 373 (teaching on receiving an observed finding from a patient wherein the finding comprises the patient's symptoms for input into a model); 
a discriminative model comprising a neural network pre-trained to approximate a probabilistic graphical model, the discriminative model being trained using samples from said probabilistic graphical model is taught in the Abstract on p. 370 ¶ 1 and 6.1.3 MLP on p. 375 col 2 - p. 376 col 1  (teaching on a multilayer perceptron (MLP - i.e. a discriminative feedforward artificial neural network) for approximating a binary 2-layer noisy-OR network (BN2O - i.e. a probabilistic graphical model) trained on the samples from the BN2O);
wherein said probabilistic graphical model is generative model comprising probability distributions and relationships between symptoms and diseases is taught in the I. Introduction on p. 371 col 1 ¶ 3 and Fig. 1 on p. 372 (teaching on the BN2O (i.e. a generative, probabilistic graphical model) comprising relationships between symptoms (e.g. findings) and diseases); -AND-
deriving estimates, from the discriminative model, of the probability of the user having a disease; and is taught in the 4 Recognition Networks on p. 373 col 2 ¶ 4 - p. 374 col 1 ¶ 7 (teaching on determining the probability that a disease is present from the MLP).
Morris fails to teach the following limitations of claim 1. Karlov, however, does teach:
a method for providing a computer implemented medical diagnosis, the method comprising is taught in the Summary of the Invention in col 1 line 60 - col 2 line 21, col 6 lines 14-19, and in the Figures at fig. 12 (teaching on a system that applies a method for determining a patient's diagnostic probability based on prior known symptom information);
receiving an input from a user comprising at least one symptom of the user is taught in the Detailed Description in col 7 line 38 - col 8 line 7, col 46 lines 22-30, col 47 lines 11-17, and in the Figures at fig. 12 (teaching on entering patient symptom information in to the system); -AND-
outputting the probability of the user having the disease for display by a display device is taught in the Detailed Description in col 46 lines 28-31 (teaching on returning the outcome and reporting the results on a display device).
One having ordinary skill in the art at the time the invention was filed would combine the discriminative approximation of a probabilistic diagnostic model of Morris with the user interface for providing patient data and displaying predictive model output of Karlov with the motivation of providing a sufficient computational architecture to process the model request (see Karlov in the Detailed Description in col 46 lines 22-49). 
Morris and Karlov fail to teach the following limitation of claim 1. Vincent, however, does teach:
wherein some of the observed data of the samples has been hidden to allow the discriminative model to produce data which is robust to the user providing incomplete information about their symptoms is taught in the 3.1 The Denoising Autoencoder Algorithm and in Figure 1 on p. 3379 (teaching on hiding (i.e. corrupting) certain observed input data points to train the model).
One having ordinary skill in the art at the time the invention was filed would combine the platform for processing a discriminative approximation of a probabilistic diagnostic model of Morris and Karlov with training the model using hidden input data points with the motivation of “yield[ing] significantly lower classification error” (Vincent in the Abstract on p. 3371).
As per claim 3, the combination of Morris, Karlov, and Vincent teach on all of the limitations of claim 1. Morris also teaches:
the method according to claim 1, wherein the neural network is a neural network comprising a plurality of sub-networks that can approximate the outputs of the probabilistic graphical model is taught in the Abstract on p. 370 ¶ 1 and 6.1.3 MLP on p. 375 col 2 - p. 376 col 1 (teaching on a multilayer perceptron (MLP - i.e. a discriminative feedforward 
As per claim 4, the combination of Morris, Karlov, and Vincent teach on all of the limitations of claim 1. Morris also teaches:
the method according to claim 1, wherein the neural network is a single neural network that can approximate the outputs of the probabilistic graphical model is taught in the Abstract on p. 370 ¶ 1 and 6.1.3 MLP on p. 375 col 2 - p. 376 col 1 (teaching on a multilayer perceptron (MLP - i.e. a discriminative feedforward artificial neural network) wherein a multilayer perceptron contains 3 or more layers which creates a single feedforward artificial neural network).
As per claim 5, the combination of Morris, Karlov, and Vincent teach on all of the limitations of claim 1. Morris also teaches:
the method according to claim 1, wherein the probabilistic graphical model is a noisy-OR model is taught in the Abstract on p. 370 ¶ 1 and 6.1.3 MLP on p. 375 col 2 - p. 376 col 1 (teaching on a approximating a binary 2-layer noisy-OR network (BN2O - i.e. a probabilistic graphical model) trained on the samples from the BN2O).
As per claim 6, the combination of Morris, Karlov, and Vincent teach on all of the limitations of claim 1. Morris also teaches:
the method according to claim 1, wherein the probabilistic graphical model expresses probabilistic relationships between variables comprising diagnosis, symptoms ... for medical diagnosis is taught in the I. Introduction on p. 371 col 1 ¶ 2-3, footnote 1, Fig. 3 on p. 373, and Fig. 1 on p. 372 (teaching on the BN2O (i.e. a generative, probabilistic graphical model) comprising relationships between symptoms (e.g. findings), physical signs, medical history (not explicitly risk factors - but suggestive), laboratory test results, and diseases).

expresses probabilistic relationships between variables comprising diagnosis, symptoms and risk factors for medical diagnosis is taught in the Detailed Description in col 6 lines 14-19 and col 5 lines 52-59 (teaching on the medical model receiving patient data including symptoms, previous diagnosis, and risk factor information (here age, weight, height, diet, smoking habits, reproductive history, etc.)). 
One having ordinary skill in the art at the time the invention was filed would combine the discriminative approximation of a probabilistic diagnostic model of Morris with the user interface for providing patient data for a model including risk factors input values of Karlov with the motivation of providing more than just a single type of data input into the model to widen the scope for the diagnostic modeling (see Karlov in the Background in col 1 lines 34-47). 

As per claim 7, Morris teaches the following:
providing the at least one observation as an input to a determination model comprising is taught in the I. Introduction on p. 371 col 1 ¶ 2, footnote 1, and Fig. 3 on p. 373 (teaching on receiving an observed finding from a patient wherein the finding comprises the patient's symptoms for input into a model);
a discriminative model comprising a neural network pre-trained to approximate a probabilistic graphical model, the discriminative model being trained using samples from said probabilistic graphical model is taught in the Abstract on p. 370 ¶ 1 and 6.1.3 MLP on p. 375 col 2 - p. 376 col 1 (teaching on a multilayer perceptron (MLP - i.e. a discriminative feedforward artificial neural network) for approximating a binary 2-layer noisy-OR network (BN2O - i.e. a probabilistic graphical model) trained on the samples from the BN2O);
wherein the probabilistic graphical model is a generative model comprising probability distributions and relationships between symptoms and diseases is taught in the I. 
deriving estimates, from the discriminative model, of the probability of the most probable cause of the observations; and is taught in the 4 Recognition Networks on p. 373 col 2 ¶ 4 - p. 374 col 1 ¶ 7 (teaching on determining the probability that a disease is present from the MLP).
Morris fails to teach the following limitations of claim 7. Karlov, however, does teach:
a method for providing a computer implemented determination process for determining a probable cause from a plurality of causes, the method comprising is taught in the Summary of the Invention in col 1 line 60 - col 2 line 21, col 6 lines 14-19, and in the Figures at fig. 12 (teaching on a system that applies a method for determining a patient's diagnostic probability based on prior known symptom information);
receiving an input from a user comprising an observation is taught in the Detailed Description in col 7 line 38 - col 8 line 7, col 46 lines 22-30, col 47 lines 11-17, and in the Figures at fig. 12 (teaching on entering patient symptom observation in to the system);                -AND-
outputting the probability of the most probable cause for the inputted observations for display by a display device is taught in the Detailed Description in col 46 lines 28-31 (teaching on returning the outcome and reporting the results on a display device).
One having ordinary skill in the art at the time the invention was filed would combine the discriminative approximation of a probabilistic diagnostic model of Morris with the user interface for providing patient data and displaying predictive model output of Karlov with the motivation of providing a sufficient see Karlov in the Detailed Description in col 46 lines 22-49). 
Morris and Karlov fail to teach the following limitation of claim 7. Vincent, however, does teach:
wherein some of the observed data of the samples has been hidden to allow the discriminative model to produce data which is robust to the user providing incomplete information about the observations is taught in the 3.1 The Denoising Autoencoder Algorithm and in Figure 1 on p. 3379 (teaching on hiding (i.e. corrupting) certain observed input data points to train the model).
One having ordinary skill in the art at the time the invention was filed would combine the platform for processing a discriminative approximation of a probabilistic diagnostic model of Morris and Karlov with training the model using hidden input data points with the motivation of “yield[ing] significantly lower classification error” (Vincent in the Abstract on p. 3371).

As per claim 8, Morris teaches the following:
providing the at least one symptom as an input to a medical model comprising is taught in the I. Introduction on p. 371 col 1 ¶ 2, footnote 1, and Fig. 3 on p. 373 (teaching on receiving an observed finding from a patient wherein the finding comprises the patient's symptoms for input into a model);
a discriminative model comprising a neural network pre-trained to approximate a probabilistic graphical model, the discriminative model being trained using samples from said probabilistic graphical model is taught in the Abstract on p. 370 ¶ 1 and 6.1.3 MLP on p. 375 col 2 - p. 376 col 1 (teaching on a multilayer perceptron (MLP - i.e. a discriminative feedforward artificial neural network) for approximating a binary 2-layer noisy-OR network (BN2O - i.e. a probabilistic graphical model) trained on the samples from the BN2O);
wherein said probabilistic graphical model is a generative model comprising probability distributions and relationships between symptoms and diseases is taught in the I. Introduction on p. 371 col 1 ¶ 3 and Fig. 1 on p. 372 (teaching on the BN2O (i.e. a generative, probabilistic graphical model) comprising relationships between symptoms (e.g. findings) and diseases); -AND-
deriving estimates, from the discriminative model, of the probability of the user having a disease; and is taught in the 4 Recognition Networks on p. 373 col 2 ¶ 4 - p. 374 col 1 ¶ 7 (teaching on determining the probability that a disease is present from the MLP).
Morris fails to teach the following limitations of claim 8. Karlov, however, does teach: 
a non-transitory carrier medium comprising computer readable code configured to cause a computer to perform a method for providing a computer implemented medical diagnosis, the method comprising is taught in the Summary of the Invention in col 1 line 60 - col 2 line 21, col 6 lines 14-19, and in the Figures at fig. 12 (teaching on a system that applies a method for determining a patient's diagnostic probability based on prior known symptom information);
receiving an input from a user comprising at least one symptom of the user is taught in the Detailed Description in col 7 line 38 - col 8 line 7, col 46 lines 22-30, col 47 lines 11-17, and in the Figures at fig. 12 (teaching on entering patient symptom information in to the system); -AND-
outputting the probability of the user having the disease for display by a display device is taught in the Detailed Description in col 46 lines 28-31 (teaching on returning the outcome and reporting the results on a display device). 
One having ordinary skill in the art at the time the invention was filed would combine the discriminative approximation of a probabilistic diagnostic model of Morris with the user interface for providing patient see Karlov in the Detailed Description in col 46 lines 22-49). 
Morris and Karlov fail to teach the following limitation of claim 8. Vincent, however, does teach:
wherein some of the observed data of the samples has been hidden to allow the discriminative model to produce data which is robust to the user providing incomplete information about their symptoms is taught in the 3.1 The Denoising Autoencoder Algorithm and in Figure 1 on p. 3379 (teaching on hiding (i.e. corrupting) certain observed input data points to train the model).
One having ordinary skill in the art at the time the invention was filed would combine the platform for processing a discriminative approximation of a probabilistic diagnostic model of Morris and Karlov with training the model using hidden input data points with the motivation of “yield[ing] significantly lower classification error” (Vincent in the Abstract on p. 3371).

As per claim 9, Morris teaches the following:
providing the at least one observation as an input to a determination model comprising is taught in the I. Introduction on p. 371 col 1 ¶ 2, footnote 1, and Fig. 3 on p. 373 (teaching on receiving an observed finding from a patient wherein the finding comprises the patient's symptoms for input into a model);
a discriminative model comprising a neural network pre-trained to approximate a probabilistic graphical model, the discriminative model being trained using samples from said probabilistic graphical model is taught in the Abstract on p. 370 ¶ 1 and 6.1.3 MLP on p. 375 col 2 - p. 376 col 1 (teaching on a multilayer perceptron (MLP - i.e. a discriminative feedforward artificial neural network) for approximating a binary 2-layer noisy-OR network (BN2O - i.e. a probabilistic graphical model) trained on the samples from the BN2O);
wherein the probabilistic graphical model is a generative model comprising probability distributions and relationships between symptoms and diseases is taught in the I. Introduction on p. 371 col 1 ¶ 3 and Fig. 1 on p. 372 (teaching on the BN2O (i.e. a generative, probabilistic graphical model) comprising relationships between symptoms (e.g. findings) and diseases); -AND-
deriving estimates, from the discriminative model, of the probability of the most probable cause of the observations; and is taught in the 4 Recognition Networks on p. 373 col 2 ¶ 4 - p. 374 col 1 ¶ 7 (teaching on determining the probability that a disease is present from the MLP).
Morris fails to teach the following limitations of claim 9. Karlov, however, does teach:
a non-transitory carrier medium comprising computer readable code configured to cause a computer to perform a method for providing a computer implemented determination process for determining a probable cause from a plurality of causes, the method comprising is taught in the Summary of the Invention in col 1 line 60 - col 2 line 21, col 6 lines 14-19, and in the Figures at fig. 12 (teaching on a system that applies a method for determining a patient's diagnostic probability based on prior known symptom information);
receiving an input from a user comprising an observation is taught in the Detailed Description in col 7 line 38 - col 8 line 7, col 46 lines 22-30, col 47 lines 11-17, and in the Figures at fig. 12 (teaching on entering patient symptom information in to the system);                 -AND-
outputting the probability of the most probable cause for the inputted observations for display by a display device is taught in the Detailed Description in col 46 lines 28-31 (teaching on returning the outcome and reporting the results on a display device).
see Karlov in the Detailed Description in col 46 lines 22-49). 
Morris and Karlov fail to teach the following limitation of claim 9. Vincent, however, does teach:
wherein some of the observed data of the samples has been hidden to allow the discriminative model to produce data which is robust to the user providing incomplete information about the observations is taught in the 3.1 The Denoising Autoencoder Algorithm and in Figure 1 on p. 3379 (teaching on hiding (i.e. corrupting) certain observed input data points to train the model).
One having ordinary skill in the art at the time the invention was filed would combine the platform for processing a discriminative approximation of a probabilistic diagnostic model of Morris and Karlov with training the model using hidden input data points with the motivation of “yield[ing] significantly lower classification error” (Vincent in the Abstract on p. 3371).

As per claim 10, Morris teaches the following:
a discriminative model comprising a neural network pre-trained to approximate the probabilistic graphical model, the discriminative model being trained using samples from said probabilistic graphical model is taught in the Abstract on p. 370 ¶ 1 and 6.1.3 MLP on p. 375 col 2 - p. 376 col 1 (teaching on a multilayer perceptron (MLP - i.e. a discriminative feedforward artificial neural network) for approximating a binary 2-layer noisy-OR network (BN2O - i.e. a probabilistic graphical model) trained on the samples from the BN2O);
wherein the probabilistic graphical model is a generative model comprising probability distributions and relationships between symptoms and diseases is taught in the I. 
deriving estimates, from the discriminative model, of the probability of the user having a disease; and is taught in the 4 Recognition Networks on p. 373 col 2 ¶ 4 - p. 374 col 1 ¶ 7 (teaching on determining the probability that a disease is present from the MLP).
Morris fails to teach the following limitations of claim 10. Karlov, however, does teach:
a system for providing a computer implemented medical diagnosis, the method comprising is taught in the Summary of the Invention in col 1 line 60 - col 2 line 21, col 6 lines 14-19, and in the Figures at fig. 12 (teaching on a system that applies a method for determining a patient's diagnostic probability based on prior known symptom information); -AND-
outputting the probability of the user having the disease for display by a display device is taught in the Detailed Description in col 46 lines 28-31 (teaching on returning the outcome and reporting the results on a display device).
One having ordinary skill in the art at the time the invention was filed would combine the discriminative approximation of a probabilistic diagnostic model of Morris with the user interface for providing patient data and displaying predictive model output of Karlov with the motivation of providing a sufficient computational architecture to process the model request (see Karlov in the Detailed Description in col 46 lines 22-49). 
Morris and Karlov fail to teach the following limitation of claim 10. Vincent, however, does teach:
wherein some of the observed data of the samples has been hidden to allow the discriminative model to produce data which is robust to the user providing incomplete information about their symptoms is taught in the 3.1 The Denoising Autoencoder 
One having ordinary skill in the art at the time the invention was filed would combine the platform for processing a discriminative approximation of a probabilistic diagnostic model of Morris and Karlov with training the model using hidden input data points with the motivation of “yield[ing] significantly lower classification error” (Vincent in the Abstract on p. 3371).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Quaid Morris, Recognition Networks for Approximate Inference in BN2O Networks, UAI'01: Proceedings of the Seventeenth conference on Uncertainty in artificial intelligence 370-377 (Aug 2001)[hereinafter Morris] in view of Karlov et al. (US Patent No 8,068,993)[hereinafter Karlov] in further view of Vincent et al., Stacked Denoising Autoencoders: Learning Useful Representations in a Deep Network with a Local Denoising Criterion, 11 J of Machine Learning Research 3371-3408 (2010)[hereinafter Vincent]  in further view of Silva et al. (US Patent No. 10,026,508)[hereinafter Silva].

As per claim 11, the combination of Morris, Karlov, and Vincent discloses all of the limitations of claim 10. Morris, Karlov, and Vincent fail to teach the following limitation of claim 11. Silva, however, does teach the following:
the system of claim 10, wherein the processor comprises a graphical processing unit is taught in the Detailed Description in col 9 lines 20-24 (teaching on utilizing a graphical processing unit (GPU) for statistical analysis).
One having ordinary skill in the art at the time the invention was filed would combine the statistical inference system for determining diagnostic states for patients based on patient input information of Morris, Karlov, and Vincent with the parallel processing and graphical processing unit systems architecture of Silva with the motivation of performing the hierarchical steps of the process efficiently and using .

Response to Arguments
Examiner acknowledges that appropriate correction to the previous Specification objection has been made and withdraws the objections accordingly. Claim 10 has not been amended to address the objection, therefore, the claim objection has not been withdrawn. 
Applicant's arguments filed 04 January 2021 for claims 1 and 3-11 with respect to 35 USC § 101 have been fully considered and are persuasive. Therefore, claims 1 and 3-11 are subject matter eligible. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the claimed invention is directed towards a system, method, and non-transitory, computer readable medium and therefore are directed towards a statutory categories. Second the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid), the claims qualify as eligible subject matter.
The claims recite in part a trained discriminative model comprising a neural network wherein said model generates estimates of the probability of the user having a disease. The use of a discriminative model comprising a neural network and adjusting said model with historical observed data samples are meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). 
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(d) rejections has been made and withdraws the rejections accordingly.

Examiner acknowledges that appropriate terminal disclaimer was filed 04 January 2021. The non-statutory double patenting rejection has been withdrawn accordingly (MPEP § 804 (I)(b)(1)). 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626